Title: From George Washington to Lieutenant Colonel Udny Hay, 18 January 1779
From: Washington, George
To: Hay, Udny


Sir
Head Quarters Philada 18 January 1779

I have your favs. of the 5th and 9th instants. The first containing a representation of the dispute with Mr Gilliland respecting the payment for Forage. As he has brought a Civil suit, it must go thro’ the usual forms of process, and if you are cast, and it appears that there was no delinquency on your part as an Officer of the public, the public must undoubtedly bear you harmless. In the mean time you will employ proper Council to make your defence.
I have written to Genl Putnam to give orders upon Mr Measam for shoes and other Articles of Cloathing wanting for any of the troops under his command which will include Colo. Hazens Regt and I have directed Mr Measam to obey such orders. Colo. Hazen will therefore procure the shoes he wants thro’ that regular Channel. I am &.
